Case 1:21-cv-22440-KMW Document 24 Entered on FLSD Docket 08/02/2021 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                           Civil Action No. 1:21-cv-22440-KMW-CMM


  DONALD J. TRUMP, the Forty-Fifth President
  Of the United States, ELIZABETH ALBERT,
  KIYAN AND BOBBY MICHAEL, JENNIFER
  HORTON, ANDRES CABOS, MAGALYS
  RIOS, AND MARIA RODRIGUEZ-FRESNEDA
  INDIVIDUALLY, AND ON BEHALF OF
  THOSE SIMILARLY SITUATED,

                 Plaintiffs,

                 v.

  FACEBOOK, INC. and MARK ZUCKERBERG,

                 Defendants.

                                                       /


          NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the undersigned appears for DONALD J. TRUMP, the

  Forty-Fifth President of the United States, ELIZABETH ALBERT, KIYAN AND BOBY

  MICHAEL, JENNIFER HORTON, ANDES CABOS, MAGALYS RIOS, AND MARIA

  RODRIGUEZ-FRESNEDA, INDIVIDUALLY, AND ON BEHALF OF THOSE SIMILARLY

  SITUATED, and pursuant to Rule 5 of the Federal Rules of Procedure, demands that all notices

  given or required to be given in this case and all papers served in this case be given to and served

  upon the undersigned at the following address:

                                    Richard P. Lawson, Esquire
                                  Luis Martinez-Monfort, Esquire
                               Gardner Brewer Martinez-Monfort, P.A.
                                400 North Ashley Drive, Suite 1100
                                         Tampa, FL 33602
Case 1:21-cv-22440-KMW Document 24 Entered on FLSD Docket 08/02/2021 Page 2 of 3




         PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only

  notices and papers referred to in the rules specified above but also includes, without limitation,

  notices and papers with respect to any application, motion, petition, pleading, complaint or

  demand, whether formal or informal, whether written or oral, whether transmitted or conveyed by

  mail, hand delivery, telephone, telegraph, telex or otherwise, and whether sent by the Court or any

  other party.

         PLEASE TAKE FURTHER NOTICE that the undersigned requests to be added to the

  Court’s master mailing matrix.


  DATED:         August 2, 2021


                                         /s/ Richard P. Lawson
                                         RICHARD P. LAWSON, ESQ.
                                         Florida Bar No. 165085
                                         LUIS MARTINEZ-MONFORT, ESQ.
                                         Florida Bar No. 0132713
                                         Gardner Brewer Martinez-Monfort P.A.
                                         400 North Ashley Drive, Ste. 1100
                                         Tampa, Florida 33602
                                         (813) 221-9600 Telephone / (813) 221-9611 Fax
                                         Primary Email:     rlawson@gbmmlaw.com
                                         Secondary Email: litigation@gbmmlaw.com
                                         Attorneys for Plaintiffs


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY THAT, a true and correct copy of the foregoing Notice of
  Appearance and Demand for Service of Papers was served via the CM/ECF system to all
  creditors and parties in interest receiving notices by electronic mail on the 2nd day of August,
  2021, as indicated below:




                                               2
Case 1:21-cv-22440-KMW Document 24 Entered on FLSD Docket 08/02/2021 Page 3 of 3




        Matthew Lee Baldwin                        John Q. Kelly
        Vargas Gonzalez Hevia Baldwin,             Ivey, Barnum & O'Mara
        LLP                                        170 Mason Street
        815 Ponce de Leon Blvd.                    Greenwich, CT 06830
        Third Floor                                (203) 661-6000
        Coral Gables, FL 33134                     jqkelly@ibolaw.com
        (305) 631-2528
        (305) 631-2741 (fax)                       Michael J. Jones
        MBaldwin@VargasGonzalez.com                Ivey, Barnum & O'Mara
                                                   170 Mason Street
        John P. Coale                              Greenwich, CT 06830
        2901 Fessenden St. NW                      (203) 661-6000
        Washington, DC 20008                       mjones@ibolaw.com
        (202) 255-2096
        johnpcoale@aol.com                         Ryan Tougias
                                                   Ivey, Barnum & O'Mara
        Frank C. Dudenhefer, Jr.                   170 Mason Street
        The Dudenhefer Law Firm, LLC               Greenwich, CT 06830
        2721 St. Charles Ave, Suite 2A             203-661-6000
        New Orleans, LA 70130                      rtougias@ibolaw.com
        (504) 616-5226
        FcdLaw@aol.com


                                             /s/ Richard P. Lawson
                                                Attorney




                                         3
